

116 HR 3476 IH: Prevention and Oversight of Intelligence Sharing with Enemies Act
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3476IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mrs. Murphy (for herself and Mr. Himes) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo express the sense of Congress that section 502 of the National Security Act of 1947, together
			 with other intelligence community authorities, obligate an element of the
			 intelligence community to submit to the congressional intelligence
			 committees written notification, by not later than 7 days after becoming
			 aware, that an individual in the executive branch has disclosed covered
			 classified information to an official of an adversary foreign government
			 using methods other than established intelligence channels, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Prevention and Oversight of Intelligence Sharing with Enemies Act or the POISE Act. 2.Sense of Congress on notifications of certain disclosures of classified information (a)FindingsCongress finds that section 502 of the National Security Act of 1947 (50 U.S.C. 3092) requires elements of the intelligence community to keep the congressional intelligence committees fully and currently informed about all intelligence activities of the United States, and to furnish to the congressional intelligence committees any information or material concerning intelligence activities which is requested by either of the congressional intelligence committees in order to carry out its authorized responsibilities..
 (b)Sense of CongressIt is the sense of Congress that— (1)section 502 of the National Security Act of 1947 (50 U.S.C. 3092), together with other intelligence community authorities, obligate an element of the intelligence community to submit to the congressional intelligence committees written notification, by not later than 7 days after becoming aware, that an individual in the executive branch has disclosed covered classified information to an official of an adversary foreign government using methods other than established intelligence channels; and
 (2)each such notification should include— (A)the date and place of the disclosure of classified information covered by the notification;
 (B)a description of such classified information; (C)identification of the individual who made such disclosure and the individual to whom such disclosure was made; and
 (D)a summary of the circumstances of such disclosure. (c)DefinitionsIn this section:
 (1)Adversary foreign governmentThe term adversary foreign government means the government of any of the following foreign countries: (A)North Korea.
 (B)Iran. (C)China.
 (D)Russia. (E)Cuba.
 (2)Covered classified informationThe term covered classified information means classified information that was— (A)collected by an element of the intelligence community; or
 (B)provided by the intelligence service or military of a foreign country to an element of the intelligence community.
 (3)Established intelligence channelsThe term established intelligence channels means methods to exchange intelligence to coordinate foreign intelligence relationships, as established pursuant to law by the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Security Agency, or other head of an element of the intelligence community.
 (4)Individual in the executive branchThe term individual in the executive branch means any officer or employee of the executive branch, including individuals— (A)occupying a position specified in article II of the Constitution;
 (B)appointed to a position by an individual described in subparagraph (A); or (C)serving in the civil service or the senior executive service (or similar service for senior executives of particular departments or agencies).
					